DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 01/31/2022 is acknowledged.
Applicant asserts that the election reads on claims 1-11.
Status of Claims 
Claims 1-21, claims 12-21 have been withdrawn from consideration, and claims 1-11 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0175720 to Otsuka et al. (hereinafter “Otsuka”) in view of U.S. Publication No. 2015/0289751 to Frerck et al. (hereinafter “Frerck”). 
Regarding claim 1, Otsuka discloses in Fig. 14 of an endoscope (Fig. 14-endoscope 401) comprising: 
	a tip part including a housing having a proximal end opposite a distal end and an outer peripheral surface extending between the proximal end and the distal end (Fig. 14-distal end section 406; see examiner’s annotated Fig. 15B), the housing also having an outer distal surface at the distal end (Fig. 14-distal end section 406; see examiner’s annotated Fig. 15B); and
	a camera positioned in the housing and having an optical axis (Fig. 16 – image element section 415; [0110]- image element section 415 which includes an image element such as a CCD is provided), 
	wherein the housing includes a camera viewing area that is transparent and traversed by the optical axis (Fig. 18- observation optical system 414), but Otsuka does not expressly teach wherein the housing also includes a textured area surrounding the camera viewing area, the textured area comprising a first regulated pattern of outwardly extending protrusions.

    PNG
    media_image1.png
    722
    873
    media_image1.png
    Greyscale

However, Frerck teaches of an analogous endoscopic device wherein the housing also includes a textured area surrounding the camera viewing area, the textured area comprising a first regulated pattern of outwardly extending protrusions ([0013]- the cover includes an elongate tubular member that at least partially encloses a surgical viewing instrument (e.g., a laparoscope) during use. The nanoscopically and/or microscopically rough surface may be positioned on the distal tip and/or sidewall of the elongate tubular member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the endoscope of Otsuka to include a textured area surrounding the camera viewing area, the textured area comprising a first regulated pattern of outwardly extending protrusions, as taught by Frerck. It would have been advantageous to make the combination in order to provide nanoscale roughness, which maximizes the contact angle of a water droplet on the treated polymer surface ([0067] of Frerck).
The modified device of Otsuka in view of Frerck will hereinafter be referred to as modified Otsuka.
Regarding claim 2, modified Otsuka teaches the endoscope of claim 1, and Otsuka further discloses wherein the housing comprises an opaque portion (Fig. 17-support member 416) and a transparent portion (Fig. 17- lens 414a), and wherein the transparent portion comprises the camera viewing area ([0109] - A first lens (or cover glass) 414 a which forms the observation window section 52), but Otsuka does not expressly teach wherein the opaque portion comprises the textured area.
However Frerck teaches of an analogous endoscopic device wherein the opaque portion comprises the textured area ([0064]- The distal end 508 may include a nanoscopically and/or microscopically rough surface as disclosed herein so as to provide at least one of a highly hydrophobic, highly oleophobic, or highly hydrophilic surface).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opaque portion of the endoscope of modified Otsuka to include the textured area, as taught by Frerck. It would have been advantageous to make the combination in order to provide nanoscale roughness, which maximizes the contact angle of a water droplet on the treated polymer surface ([0067] of Frerck).
Regarding claim 3, modified Otsuka teaches the endoscope of claim 1, and Otsuka further discloses further comprising a light source positioned in the housing (Fig. 17-two lighting window sections 51 a and 51 b), wherein the housing includes a light transmission area that is transparent ([0112] - an illumination lens 412 which forms the lighting window sections 51 a and 51), but Otsuka does not expressly teach wherein the textured area surrounds the light transmission area.
However Frerck teaches of an analogous endoscopic device wherein the textured area surrounds the light transmission area ([0064] - At least a portion of the outer sidewall of elongate cylindrical tube 502 may include the nanoscopically and/or microscopically rough surface… The distal end 508 may include a nanoscopically and/or microscopically rough surface as disclosed herein so as to provide at least one of a highly hydrophobic, highly oleophobic, or highly hydrophilic surface).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the endoscope of modified Otsuka to include a textured area surrounding the light transmission area, as taught by Frerck. It would have been advantageous to make the combination in order to provide nanoscale roughness, which maximizes the contact angle of a water droplet on the treated polymer surface ([0067] of Frerck).
Regarding claim 4, modified Otsuka teaches the endoscope of claim 3, and although Otsuka discloses wherein the area is located between the camera viewing area and the light transmission area (Fig. 18 - support member 416), Otsuka does not expressly teach a textured area.
However, Frerck teaches of an analogous endoscopic device wherein the textured area is located between the camera viewing area and the light transmission area ([0013] - The nanoscopically and/or microscopically rough surface may be positioned on the distal tip). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the area of modified Otsuka located between the camera viewing area and the light transmission area,  to be a textured area, as taught by Frerck. It would have been advantageous to make the combination in order to provide nanoscale roughness, which maximizes the contact angle of a water droplet on the treated polymer surface ([0067] of Frerck).
Regarding claim 5, modified Otsuka teaches the endoscope of claim 4, and although Otsuka discloses wherein the outer distal surface of the housing comprises the camera viewing area (Fig. 18 - observation optical system 414), Otsuka does not expressly teach wherein the outer distal surface of the housing comprises the textured area.
However Frerck teaches of an analogous endoscopic device wherein the outer distal surface of the housing comprises the textured area ([0064]- The distal end 508 may include a nanoscopically and/or microscopically rough surface as disclosed herein so as to provide at least one of a highly hydrophobic, highly oleophobic, or highly hydrophilic surface).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer distal surface of the housing of modified Otsuka to include a textured area, as taught by Frerck. It would have been advantageous to make the combination in order to provide nanoscale roughness, which maximizes the contact angle of a water droplet on the treated polymer surface ([0067] of Frerck).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0175720 to Otsuka et al. (hereinafter “Otsuka”) in view of U.S. Publication No. 2015/0289751 to Frerck et al. (hereinafter “Frerck”) and in further view of U.S. Patent No. 10,182,707 to Kirma et al. (hereinafter “Kirma”).
Regarding claim 6, modified Otsuka teaches the endoscope of claim 4, but Otsuka does not expressly teach wherein the outer peripheral surface of the housing comprises the camera viewing area and the textured area.
However Frerck teaches of an analogous endoscopic device wherein the outer peripheral surface of the housing comprises the textured area ([0013] - The nanoscopically and/or microscopically rough surface may be positioned on the distal tip and/or sidewall of the elongate tubular member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer peripheral surface of the housing of the endoscope of modified Otsuka to include the textured area, as taught by Frerck. It would have been advantageous to make the combination in order to provide nanoscale roughness, which maximizes the contact angle of a water droplet on the treated polymer surface ([0067] of Frerck).
Additionally, Kirma teaches of an analogous endoscopic device wherein the outer peripheral surface of the housing comprises the camera viewing area (Fig. 1 - side camera 256b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer peripheral surface of the housing of the endoscope of modified Otsuka to include the camera viewing area, as taught by Kirma. It would have been advantageous to make the combination in order to view the internal anatomy of the patient (Col. 1, lines 32-34 of Kirma).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0175720 to Otsuka et al. (hereinafter “Otsuka”) in view of U.S. Publication No. 2015/0289751 to Frerck et al. (hereinafter “Frerck”) and in further view of U.S. Publication No. 2017/0095242 to Milbocker et al. (hereinafter “Milbocker”).
Regarding claim 7, modified Otsuka teaches the endoscope of claim 1, but Otsuka does not expressly teach wherein a distance d between the extending protrusions is in the range between, and including, 50 nm to 2 um.
However, Milbocker teaches of an analogous surgical device wherein a distance d between the extending protrusions is in the range between, and including, 50 nm to 2 um ([0046]- The medium scale protuberances 412 may comprise a height 420 of between 5 to about 25 microns and a diameter 422 of between 5 to about 50 microns).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extending protrusions of the endoscope of modified Otsuka to have a distance d between the extending protrusions in the range between, and including, 50 nm to 2 um, as taught by Milbocker. It would have been advantageous to provide immobilizing or positioning forces to a wet tissue surface while preventing or minimizing damage or trauma to the tissue ([0002] of Milbocker). Additionally, a prima facie case of obviousness exsits where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I)).
Regarding claim 8, modified Otsuka teaches the endoscope of claim 7, but neither Otsuka nor Frerck expressly teach wherein a distance d between the extending protrusions is in the range between, and including, 200 nm to 300 um.
However, Milbocker teaches of an analogous endoscopic device wherein a distance d between the extending protrusions is in the range between, and including, 200 nm to 300 um ([0046]- The medium scale protuberances 412 may comprise a height 420 of between 5 to about 25 microns and a diameter 422 of between 5 to about 50 microns).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified extending protrusions of the endoscope of modified Otsuka to have a distance d between the extending protrusions in the range between, and including, 200 nm to 300 um, as taught by Milbocker. It would have been advantageous to make the combination to provide immobilizing or positioning forces to a wet tissue surface while preventing or minimizing damage or trauma to the tissue ([0002] of Milbocker).
Regarding claim 9, modified Otsuka teaches the endoscope of claim 7, and although Otsuka discloses wherein the textured area comprises a second regulated pattern of outwardly extending protrusions ([0035]- the surface may include both nanoscopic and microscopic surface features ), and a distance d' between the outwardly extending protrusions of the second regulated pattern is less than or equal to 740 nm ([0058]- the nanoparticles can have a diameter that ranges from 10 nm and 1 micron, preferably from 10 nm to 200 nm to achieve a transparent coating), but neither Otsuka nor Frerck expressly teach wherein the textured area comprises a second regulated pattern of outwardly extending protrusions disposed between the outwardly extending protrusions of the first regulated pattern.
However, Milbocker teaches of an analogous endoscopic device wherein the textured area comprises a second regulated pattern of outwardly extending protrusions (Fig. 4- small scale structure 414) disposed between the outwardly extending protrusions of the first regulated pattern (Fig. 4- large scale protuberances 404).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second regulated pattern of outwardly extending protrusions of modified Otsuka to be disposed between the outwardly extending protrusions of the first regulated pattern, as taught by Milbocker. It would have been advantageous to make the combination to provide immobilizing or positioning forces to a wet tissue surface while preventing or minimizing damage or trauma to the tissue ([0002] of Milbocker).
Regarding claim 10, modified Otsuka, as modified by Milbocker, teaches the endoscope of claim 9, and Otsuka further discloses wherein the distance d' between the outwardly extending protrusions of the second regulated pattern is less than or equal to 380 nm ([0058] - the nanoparticles can have a diameter that ranges from 10 nm and 1 micron, preferably from 10 nm to 200 nm to achieve a transparent coating).
Regarding claim 11, modified Otsuka, as modified by Milbocker, teaches the endoscope of claim 10, and Otsuka further discloses wherein the distance d' between the outwardly extending protrusions of the second regulated pattern is in a range from, and including, 200 nm to 300 nm ([0058] - the nanoparticles can have a diameter that ranges from 10 nm and 1 micron, preferably from 10 nm to 200 nm to achieve a transparent coating).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795